NOTE: This order is n0nprecedential.

United States Court of Appeals
for the Federal Circuit

MERIAL LIMITED AND MERIAL SAS,
Plaintiffs-Appellees,
v.

VELCERA, INC. AND FIDOPHARM, INC.,
Defendants-Appellants.

2012-1505

Appeal from the United States District Court for the
l\/[iddle District of Georgia in case no. 3:12-CV-75, Judg‘e
Clay D. Land.

ON MOTION

ORDER

Velcera, Inc. and FidoPharm, Inc. ("Velcera”) submit
an "emergency motion for summary reversal of prelimi-
nary injunction; alternatively to stay preliminary injunc-
tion or expedite appeal.”

Upon consideration thereof,

lT IS ORDERED THATZ

MERIAL LIMITED V. VELCERA, INC. 2

Merial Limited et al.’s response is due no later than
5:00 p.m. on Thursday, July 12, 2012.

FOR THE COURT

 0 6  /s/ Jan Horbaly
Date J an Horbaly
Clerk

ccc George C. Lombardi, Esq.
Frank G. Smith, lII, Esq.

s23

uls\1c-I?E RAL &IRGUI'|E°H

JuL 06 2012
. JANHU|WALY
CLH?K